Exhibit 10.6
AMENDMENT NO. 1
TO THE
MEDICIS 1992 STOCK OPTION PLAN
          This Amendment No. 1 (“Amendment”) to the Medicis 1992 Stock Option
Plan (the “Plan”), is adopted by Medicis Pharmaceutical Corporation, a Delaware
corporation (the “Company”), as of June 29, 2011.
RECITALS
          A. The Board of Directors of the Company (the “Board”) deems it
advisable and in the best interest of the Company and its stockholders to amend
the Plan, as provided below.
          B. Pursuant to Section 16 of the Plan, the Board has the authority to
amend the Plan.
AMENDMENT
     1. Section 5 of the Plan is hereby amended and restated in its entirety to
read as follows:
          Section 5. COMMITTEE
     This Plan shall be administered by the Committee. The Committee acting in
its absolute discretion shall exercise such powers and take such action as
expressly called for under this Plan. Furthermore, the Committee shall have the
power to interpret this Plan and to take such other action in the administration
and operation of this Plan as the Committee deems equitable under the
circumstances, which action shall be binding on the Corporation, on each
affected Key Employee, Key Consultant or Non-employee Director and on each other
person directly or indirectly affected by such action. To the extent not
prohibited by applicable law or the rules of any securities exchange or
automated quotation system on which the Stock is listed, quoted or traded, the
Board or Committee may from time to time delegate to a subcommittee comprised of
one or more members of the Board or officers of the Company the authority to
grant or amend Options or such other actions with respect to the administration
of the Plan as determined by the Board or Committee in its discretion. Any
delegation hereunder shall be subject to the restrictions and limits that the
Board or Committee specifies at the time of such delegation, and the Board or
Committee may at any time rescind the authority so delegated or appoint a new
delegatee. Any actions duly taken by the subcommittee shall be deemed to have
been taken by the Committee for purposes of the Plan.
     2. Section 8 of the Plan is hereby amended and restated in its entirety to
read as follows:
          Section 8. OPTION PRICE
     The Option Price for each share of Stock subject to an Option shall not be
less than the Fair Market Value of a share of Stock on the date the Option is
granted or, if the Option is an ISO and the Key Employee is a Ten Percent
Shareholder, the Option Price

 



--------------------------------------------------------------------------------



 



for each share of Stock subject to such Option shall not be less than 110% of
the Fair Market Value of a share of Stock on the date the Option is granted. The
Option Price shall be payable in full upon the exercise of any Option, and an
Option Certificate at the discretion of the Committee may provide for the
payment of the Option Price either in cash or in Stock acceptable to the
Committee or in any combination of cash and Stock acceptable to the Committee.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed certificate for such Stock is
delivered to the Committee.
     3. Capitalized terms used in this Amendment and not otherwise defined shall
have the same meanings assigned to them in the Plan. Except as otherwise
expressly set forth in this Amendment, the Plan shall remain in full force and
effect in accordance with its terms.
     4. This Amendment shall be governed by, interpreted under, and construed
and enforced in accordance with the internal laws, and not the laws relating to
conflicts or choice of laws, of the State of Delaware applicable to agreements
made and to be performed wholly within the State of Delaware.
* * * * *
          I hereby certify that this Amendment No. 1 was adopted by the Board on
June 29, 2011.
          Executed this 29th day of June, 2011.

            MEDICIS PHARMACEUTICAL CORPORATION
      /s/ Mark A. Prygocki Sr.       Mark A. Prygocki Sr.      President     

2